Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 1 of 67 PageID: 1335



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     THE HANSEN FOUNDATION, INC.           No. 1:19-cv-18608 (NLH/AMD)
     et al.,

                    Plaintiffs,
                                           OPINION
           v.

     CITY OF ATLANTIC CITY,

                    Defendant.


 APPEARANCES:

 CHRISTOPHER S D'ESPOSITO
 JESSICA R. WITMER
 KEITH ALAN DAVIS
 NEHMAD PERILLO DAVIS & GOLDSTEIN, P.C.
 4030 OCEAN HEIGHTS AVENUE
 EGG HARBOR TOWNSHIP, NJ 08234

 Attorneys for Plaintiffs.

 JOHN J. MURPHY, III
 STRADLEY, RONON, STEVENS & YOUNG, LLP
 LIBERTYVIEW
 457 HADDONFIELD ROAD, SUITE 100
 CHERRY HILL, NJ 08002-2223

 MARK DAVID VILLANUEVA
 ROBERT J. NORCIA
 STRADLEY RONON STEVENS & YOUNG, LLP
 2005 MARKET STREET
 SUITE 2600
 PHILADELPHIA, PA 19103

 Attorneys for Defendant.

 HILLMAN, District Judge

       This case comes before the Court on motion of Plaintiffs

 seeking attorneys’ fees from Defendant City of Atlantic City.
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 2 of 67 PageID: 1336



 Plaintiffs had brought suit against the City alleging a series

 of violations under federal and state antidiscrimination laws

 related to two provisions of Atlantic City’s City Code and the

 City’s actions in an ongoing zoning dispute between the parties

 regarding the operation of a residence for women recovering from

 addiction.    For the reasons expressed below, Plaintiffs’ motion

 will be granted in part and denied in part, and Defendant will

 be ordered to reimburse Plaintiffs in the amount of $25,646.78.

                                 BACKGROUND

       The Court outlined the relevant factual and procedural

 background of this case in substantial detail in an Opinion and

 Order issued on December 3, 2020.        (ECF No. 32 and 33).      As the

 Court writes primarily for the parties here and assumes their

 familiarity with the case, it will only restate those facts

 necessary for the disposition of the motion presently before the

 Court.

       Plaintiff Hansen House, LLC (“Hansen House”) is a New

 Jersey limited liability corporation and subsidiary of Plaintiff

 Hansen Foundation, Inc., a nonprofit organization whose mission

 is to provide affordable, long-term, safe recovery residences,

 access to treatment, community programs.         In March 2019, Hansen

 House purchased a single-family home located at 16 South

 Tallahassee Avenue, Atlantic City, New Jersey.          Hansen House

 sought to make the property, which it named “Serenity House,”

                                      2
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 3 of 67 PageID: 1337



 available to women in recovery from alcoholism and substance

 abuse.   Serenity House is located within Atlantic City’s R-2

 Zoning District.

       On March 7, 2019, the City notified Hansen House that

 Serenity House was in violation of City Ordinance § 194-1(B)

 requiring a certificate of occupancy prior to the establishment

 of a new occupation.      Over two months later, on May 30, 2019,

 Hansen House moved residents of another of its residences to

 Serenity House, which it alleges was necessary after the

 residential lease at the other property lapsed.          By Hansen

 House’s admission, it did not apply for or obtain a certificate

 of occupancy before its residents moved into Serenity House.

 (ECF No. 25-2 at ¶ 9).

       In June 2019, Hansen House received a notice of a violation

 from the City’s Department of Licensing and Inspections

 following an inspection of the house, because it had begun to

 install an H.V.A.C. system without first obtaining a

 construction permit as required by N.J.A.C. 5:23-2.16.

 Accordingly, the City’s Department of Licensing & Inspections

 issued a “stop work order” pursuant to N.J.A.C. 5:23-2.14.

 Then, on July 10, counsel for Hansen House sent a letter to the

 City’s Building and Subcode Official, Anthony Cox.           (ECF No. 1-

 1, Compl. Ex. F).     The letter laid out arguments similar to

 those Plaintiffs would later make in this lawsuit.

                                      3
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 4 of 67 PageID: 1338



 Specifically, the letter asserted that Serenity House was

 properly classified as a “single-family residence,” argued that

 if it were not, a “reasonable accommodation” in the form of a

 waiver or modification of the City’s zoning ordinances and a

 corresponding certificate of occupancy must be granted, and

 stated that if the City did not permit Serenity House to operate

 as planned, the City faced liability from suit under federal

 anti-discrimination law.

       On July 15, 2019, almost two months after Hansen House

 moved residents into Serenity House without obtaining a

 certificate of occupancy and a few days after Plaintiffs sent

 the letter described above, the City filed a municipal complaint

 against Serenity House for “Failure to Obtain an ‘Occupancy

 Permit’ Before New Occupancy Occurred” in violation of City Code

 § 194-1B.    (ECF No. 1-1, Complaint Ex. G).       Plaintiffs responded

 to this complaint by submitting an application for a Certificate

 of Land Use Compliance (“CLUC”) on July 18, which sought to

 register the house as a single-family home.          Under the City

 Code, a CLUC is a prerequisite for certain forms of housing to

 receive a certificate of occupancy.

       That same day, Plaintiffs received an order to vacate

 Serenity House.     The order was sent by Dale Finch, Director of

 the City’s Department of Licensing and Inspections, and stated

 that it was based on both “a pattern of disregard for code

                                      4
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 5 of 67 PageID: 1339



 requirements,” and the “absolute prohibition against a community

 residence at this specific location” under City Code § 152-1.

 (ECF No. 1-1, Compl. Ex. J).       Section 152-1 governs “(family)

 community residence[s],” which the provision makes clear is the

 City Code’s term for “housing for persons with disabilities,”

 and mandates that “[c]ommunity residences, except as required by

 state law, . . . be at least 660 linear feet in any direction

 from the closest existing community residence.”          Plaintiffs have

 not been forced to actually vacate the residence.

       The next day, July 19, 2019, Serenity House’s CLUC

 application was denied by City Zoning Officer Barbara Woolley-

 Dixon.    The parties met to discuss the situation on August 16,

 at which meeting representatives for Hansen House were provided

 with the denied CLUC application.        (ECF No. 1-1, Compl. Ex. I).

 The application listed multiple procedural requirements for the

 CLUC form that had not been fulfilled, and also included a note

 stating that Serenity House was in violation of § 152-1’s

 distance requirement.      The parties dispute whether the

 procedural violations, or § 152-1, were the actual reason for

 the denial.

          Two weeks later, on July 30, Hansen House filed an appeal

 and a request for an interpretation of the City’s zoning

 provisions with the City’s Zoning Board of Adjustment.           The

 filing appealed what they characterized as the City’s denial of

                                      5
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 6 of 67 PageID: 1340



 their CLUC because of a determination that Serenity House was a

 community residence governed by the distance requirement of

 § 152-1, argued that Serenity House was in fact a group family

 household under § 163-66, and alternatively requested an

 interpretation by the Zoning Board as to exactly what form of

 housing Serenity House constituted.        (ECF No. 1-1, Compl. Ex.

 L).

       At some point after submitting their appeal and request for

 an interpretation, Plaintiffs apparently realized that pursuant

 to § 163-66B, group family households are barred from the R-2

 district that Serenity House is located in, and filed a

 supplement to their appeal on September 5.         (ECF No. 1-1. Compl.

 Ex. M).    That supplement again requested that the CLUC denial be

 overturned, arguing that the denial had occurred because of the

 City’s determination that Serenity House was a community

 residence governed by § 152-1, and again argued that Serenity

 House was and should be characterized as a single-family home

 permitted in the R-2 district.

       A few weeks later, on September 24, the Zoning Board sent

 Plaintiffs a letter regarding the deficiencies in their appeal

 and request for an interpretation.        (ECF No 1-1, Compl. Ex. N).

 The letter made clear that the Zoning Board was unable to review

 their application based purely on procedural grounds: Plaintiffs

 had failed to pay the filing fee and attach multiple documents

                                      6
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 7 of 67 PageID: 1341



 providing information related to the ownership of the house as

 required under New Jersey law and the City Code.          It further

 explicitly stated that “the City lacks sufficient information to

 characterize the use of the property and takes no position on

 same.”

       Only two days later, on September 26, Plaintiffs filed

 their complaint in this action in New Jersey Superior Court.

 (ECF No. 1-1), which was eventually removed by the City to this

 Court.   The Complaint asserted both facial challenges to §§ 152-

 1 and 163-66B and multiple as-applied challenges and claims

 based on Defendant’s actions throughout this process, under The

 Fair Housing Act (“FHA”), 42 U.S.C. § 3602 et. seq. (Counts I-

 III); the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

 12132 et. seq. (Count IV); the Rehabilitation Act of 1973

 (“RHA”), 29 U.S.C. § 791 et. seq. (Count V); 42 U.S.C. § 1983

 (Count VI); the Fourteenth Amendment of the United States

 Constitution (Count VII); the New Jersey Law Against

 Discrimination (“NJLAD”), N.J.S.A. 10:5-1 et. seq. (Count VIII);

 and the New Jersey Civil Right Act (“NJCRA”), N.J.S.A. 10:6-1

 et. seq. (Count IX).

       Both parties ultimately filed cross motions for summary

 judgment.    The Court issued an Opinion and Order granting in

 part and denying in part both motions on December 3, 2020.            (ECF

 No. 32 and 33).     The Court specifically granted Plaintiffs

                                      7
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 8 of 67 PageID: 1342



 summary judgment on their disparate treatment claim attacking

 City Code § 152-1 under the FHA, ADA, and RHA.          The Court

 “easily [found] that § 152-1 is explicitly discriminatory,”

 noting that the provision’s language made clear it governed only

 the location of housing for persons with disabilities and

 therefore “ensur[ed] there is no confusion regarding which

 population of people § 152-1 is intended to restrict.”           (ECF No.

 32 at 16-17).     The Court found that this was therefore a “clear

 example of explicit discrimination,” and that the City had

 entirely failed to put forward any justification for this

 disparate treatment.      Id. at 17-19.

       It also rejected the City’s main argument for dismissal of

 this claim: the Court held that, although the City had promised

 during the course of this litigation that it would not again

 enforce § 152-1’s distance requirement against Hansen House or

 any other party, the claim was not moot because “‘[t]he timing

 of Defendant[’s]’ promise not to enforce § 152-1, after

 litigation had already begun, ‘as well as the ease by which

 Defendant[] could conceivably re-institute the ban, convince the

 Court that the alleged injury could reasonably recur absent the

 requested relief.’”      Id. at 15-16 (quoting Cottrell v. Good

 Wheels, No. 08–1738 (RBK/KMW), 2009 WL 3208299, at *5 (D.N.J.

 Sept. 28, 2009)).     Therefore, the Court entered summary judgment

 for Plaintiffs on their claims targeting § 152-1 under the FHA,

                                      8
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 9 of 67 PageID: 1343



 RHA, and ADA. 1   Since section 3613 of the FHAA provided explicit

 authority to enter permanent injunctive relief for a violation

 of that statute, the Court therefore permanently enjoined

 Atlantic City “from enforcing the distance requirement of City

 Code § 152-1.”     Id. at 19.

       However, that was the only relief this Court granted to

 Plaintiffs.    The Court proceeded from there to grant Defendant’s

 cross-motion for summary judgment as to every other claim

 besides Plaintiffs’ NJLAD claim, which it remanded back to state

 court for lack of subject matter jurisdiction.          First, the Court

 found that Plaintiffs had failed to put forward sufficient

 measured proof to state a prima facie case that City Code § 163-

 66B is discriminatory.      Id. at 24.    Second, it found that

 Plaintiffs’ reasonable accommodation claims under the FHA, RHA,

 and ADA were not yet ripe, because Plaintiffs had failed to seek

 a zoning variance through the City’s process for seeking




 1 In its opposition brief, Defendant appears to assert that the
 Court only granted summary judgment on Plaintiffs’ FHA or RHA
 claims here, stating that “[n]o finding was made relative to the
 ADA.” But the Court made clear in its analysis of Plaintiffs’
 disparate treatment claim regarding § 152-1 that it was
 conducting a joint analysis under all three statutes, “[s]ince
 the requirements of the FHAA, ADA and Rehabilitation Act are
 essentially the same, [and] courts have concluded that the FHAA
 analysis can be applied to ADA and Rehabilitation Act claims as
 well in such cases where claims are brought under all three
 statutes.” Id. at 11 (quoting Yates Real Estate, Inc. v.
 Plainfield Zoning Board of Adjustment, 404 F. Supp. 3d 889, 914
 (D.N.J. 2019)).
                                      9
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 10 of 67 PageID: 1344



  variances prior to filing this lawsuit.        Id. at 28-29.

        The Court next held that Plaintiffs’ substantive due

  process claims and claims under § 1983 and the NJCRA were

  similarly not properly before this Court at that time, because

  under both parties’ theories of the facts of the case it was

  “clear to the Court that Atlantic City’s zoning authorities have

  not had the ‘opportunity to arrive[] at a final, definitive

  position regarding how [they] will apply the regulations at

  issue to the particular land in question’ necessary for

  Plaintiffs’ claims to have become ripe.”         Id. at 35 (quoting New

  Jersey Chinese Community Center v. Township of Warren, 712 F.

  App’x. 196, 199 (3d Cir. 2017)).         Finally, the Court found that

  it did not have subject matter jurisdiction over Plaintiffs’

  claim for violation of N.J.S.A. § 10:5–12.5 and remanded that

  claim back to state court.      Id. at 31.

        A few weeks after the Court issued its Opinion and Order,

  Plaintiffs filed the present motion for attorneys’ fees, seeking

  reimbursement for the fees and costs they incurred litigating

  this action.    (ECF No. 37).    Defendant, unsurprisingly, has

  opposed the motion.     (ECF No. 42).     Plaintiff has not filed any

  reply brief in further support of their motion, and the time for

  filing such briefs has since passed.        Plaintiffs’ motion is

  therefore ripe for adjudication.



                                      10
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 11 of 67 PageID: 1345



                                  DISCUSSION

  I.    Subject Matter Jurisdiction

        This Court has jurisdiction over this action pursuant to 28

  U.S.C. § 1331.

  II.   Analysis

        Plaintiffs here are seeking to recover $105,159 in

  attorneys’ fees and $424.28 in related costs that they claim

  they are entitled to under both the FHA and the ADA.           Plaintiffs

  are correct that the Court has the discretion to award

  attorneys’ fees and costs to the “prevailing party” under both

  the FHAA, 42 U.S.C. § 3613(c)(2) (“[T]he court, in its

  discretion, may allow the prevailing party ... a reasonable

  attorney's fee and costs”), and the ADA, 42 U.S.C. § 12205

  (“[T]he court ..., in its discretion, may allow the prevailing

  party ... a reasonable attorney's fee, including litigation

  expenses, and costs”).      Defendant’s opposition brief argues both

  that Plaintiffs are not entitled to any fees or costs, and that

  to the extent they are, the amount of fees awarded should be

  dramatically reduced from the amount requested.

        A. Plaintiffs Are Prevailing Parties

        As the FHA and ADA provisions cited above make clear, to

  obtain an award of attorneys’ fees and costs under either

  statute, Plaintiffs must first demonstrate that they were

  prevailing parties in this action.        “The Supreme Court has given

                                      11
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 12 of 67 PageID: 1346



  a ‘generous formulation’ to the term ‘prevailing party,’ stating

  that ‘plaintiffs may be considered “prevailing parties” for

  attorney's fees purposes if they succeed on any significant

  issue in litigation which achieves some of the benefit the

  parties sought in bringing suit.’”        Truesdell v. Philadelphia

  Housing Authority, 290 F.3d 159, 163 (3d Cir. 2002) (quoting

  Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76

  L.Ed.2d 40 (1983)).

        However, “to be considered a prevailing party ... the

  plaintiff must be able to point to a resolution of the dispute

  which changes the legal relationship between itself and the

  defendant . . . The touchstone of the prevailing party inquiry

  must be the material alteration of the legal relationship of the

  parties.”   Texas State Teachers Association v. Garland

  Independent School District, 489 U.S. 782, 792–93, 109 S. Ct.

  1486, 103 L.Ed.2d 866 (1989).       And the Supreme Court has further

  clarified that a plaintiff “must obtain [either] an enforceable

  judgment against the defendant from whom fees are sought, or

  comparable relief through a consent decree or settlement, ...

  [and] [w]hatever relief the plaintiff secures must directly

  benefit him at the time of the judgment or settlement.”           Farrar

  v. Hobby, 506 U.S. 103, 111, 113 S. Ct. 566, 121 L.Ed.2d 494

  (1992) (internal citations omitted).

        Plaintiffs’ argument for why they qualify as prevailing

                                      12
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 13 of 67 PageID: 1347



  parties is straightforward: they brought suit claiming that the

  distance requirement of City Code § 152-1 violated the FHA, RHA,

  and ADA and seeking an injunction blocking the City from

  enforcing that requirement, and the Court granted them summary

  judgment on their claims and entered an Order permanently

  enjoining the City from enforcing that requirement.          Defendant’s

  counterargument is only marginally more complicated, as it

  contends that “[t]here has been no direct benefit to Hansen

  House from this Court’s decision” because Plaintiffs are no

  closer to being in compliance with the City’s zoning laws than

  they were before instituting this action.

        While Defendant’s argument is not without some persuasive

  value, the Court ultimately finds that Plaintiffs achieved

  sufficient success in this action to qualify as prevailing

  parties.   In arguing that there has been no “material

  alteration” to the legal relationship between the parties,

  Defendant is essentially taking the 10,000-foot view of the

  case, viewing its purpose and goals in the most general, over-

  arching manner.    From Defendant’s perspective, the singular

  focus of this action for Plaintiffs was to ensure their

  compliance with the City’s zoning laws and therefore be able to

  operate Serenity House at the 16 South Tallahassee Avenue

  location in the manner they intended.        And, as a general rule,

  that is clearly the case here — the ultimate end goal of

                                      13
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 14 of 67 PageID: 1348



  Plaintiffs in filing this lawsuit was unquestionably to achieve

  that specific outcome, as Plaintiffs’ own prayer for relief

  makes clear.    (See ECF No. 1-1 at 19-20) (requesting that the

  Court “Enter a temporary restraining order and/or preliminary

  and permanent injunctions enjoining the Defendant, the City of

  Atlantic City, its officers, employees, agents, attorneys and

  successors, and all persons in active concert or participating

  with any of them, from interfering with the operation of

  Serenity House as a home for recovering alcoholics and substance

  abusers, and/or from interfering in any way with the rights of

  the Plaintiffs to reside in those premises”).

        However, when viewed more discretely, Plaintiffs individual

  claims had their own discrete goals which Plaintiffs undoubtedly

  hoped would also result in obtaining their larger desired

  result.   Plaintiffs therefore brought claims under three

  separate federal anti-discrimination statutes for the direct

  purpose of having the distance requirement of § 152-1 declared

  illegal and ensuring the City could never again attempt to

  enforce it against either Hansen House or any other party.

  Defendant, for its part, jumps over this individual goal and

  looks only to the desired result of the litigation writ large.

  It argues that because the Court did not strike down the other

  zoning provisions attacked by Plaintiffs due to Hansen House’s

  failure to first pursue a zoning variance through the City’s

                                      14
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 15 of 67 PageID: 1349



  prescribed procedures, and the continuing validity and

  enforceability of those other provisions presumably means that

  Plaintiffs’ operation of Serenity House is not in compliance

  with the City Code, that Plaintiffs achieved no material

  alteration to the parties’ legal relationship.

        To the contrary, the Court finds that Plaintiffs certainly

  “succeed[ed] on [a] significant issue in [this] litigation which

  achieve[d] some of the benefit the parties sought in bringing

  suit.’”    Truesdell, 290 F.3d at 163 (quoting Hensley, 461 U.S.

  at 433).    Plaintiffs’ Complaint here had multiple discrete

  targets.    They sought injunctions against the enforcement of two

  specific City Code provisions, §§ 152-1 and 163-66B, and

  additional orders from this Court essentially directing the City

  to grant Serenity House a reasonable accommodation and enjoining

  the City from interfering with Plaintiffs’ operation of Serenity

  House moving forward.

        Although Plaintiffs unquestionably hoped that achieving the

  first goal, an injunction against the enforcement of the

  distance requirement of § 152-1, would help aid them in their

  pursuit of their other goals, that does not mean that the

  legality and enforceability of that provision was not still a

  significant issue in this litigation.        While the City argues

  that the Court’s permanent injunction merely ensures the City is

  “not enforcing an ordinance section that it already refrained

                                      15
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 16 of 67 PageID: 1350



  from enforcing as to Hansen House (or which may not have applied

  to Serenity House),” (ECF No. 47 at 10-11), the factual record

  here makes clear that the City actively cited this provision as

  potentially blocking Plaintiffs’ ability to operate Serenity

  House at multiple points prior to the filing of the Complaint.

  It is undisputed that the initial order to vacate Serenity House

  issued by Dale Finch, Director of the City’s Department of

  Licensing and Inspections, explicitly pointed to the “absolute

  prohibition against a community residence at this specific

  location” under City Code § 152-1 as one of its bases.           (ECF No.

  1-1, Compl. Ex. J).     And while the parties disagree on the

  ultimate basis for the City’s subsequent denial of their CLUC

  application, there is no dispute that the copy of the

  application on which City representatives listed the issues with

  the operation of Serenity House and the CLUC application also

  included a note stating that Serenity House was in violation of

  § 152-1’s distance requirement.       (ECF No. 1-1, Compl. Ex. I).

        Defendant’s argument that Plaintiffs achieved no true

  success here because they were not going to enforce the distance

  requirement anyway is simply a retread of the exact mootness

  argument this Court rejected in its previous Opinion.           It is

  true that, in cases where a defendant has truly mooted certain

  issues through its voluntary actions and therefore avoided an

  enforceable judgment on the merits being entered against it, the

                                      16
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 17 of 67 PageID: 1351



  plaintiffs would not be considered a prevailing party entitled

  to a fee award.    See Singer Management Consultants, Inc. v.

  Milgram, 650 F.3d 223, 231 (3d Cir. 2011) (holding that the

  plaintiff was not a prevailing party because the defendant’s

  voluntary actions had mooted certain issues and no judgement was

  issued on the merits).      But the Supreme Court has been clear

  that “[i]f a case is not found to be moot, and the plaintiff

  later procures an enforceable judgment, the court may of course

  award attorney’s fees.”      Buckhannon Bd. and Care Home, Inc., 532

  U.S. 598 at 609.

        The December 3, 2020 Opinion in this case was clear: the

  City’s voluntary actions did not moot Plaintiffs’ claims related

  to § 152-1, the Court reached a decision on the merits on the

  provision’s legality, and the Court’s accompanying Order and

  permanent injunction was an enforceable judgment against

  Defendant.    The City here actively cited § 152-1’s distance

  requirement in issuing a vacate order to Serenity House on that

  basis, later cited it again in a denial of their CLUC

  application, and now wishes to avoid the consequences of their

  actions simply because they later made an entirely non-binding

  “promise” not to enforce it again later.         Short of a Court Order

  legally prohibiting them from doing so, there is simply no basis

  by which Plaintiffs could have been confident that the City

  would not again raise that exact restriction if they attempted

                                      17
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 18 of 67 PageID: 1352



  to move forward with the City’s prescribed processes for

  ensuring their operation of Serenity House was in compliance

  with the City Code.

        Plaintiffs, by filing this action, have obtained an

  enforceable order which permanently ensures that the clearly

  discriminatory restrictions of § 152-1 will not be enforced

  against them or any other parties in the future.          The Court

  fully understands that other provisions of the City Code may

  still keep Plaintiffs from obtaining the full results they

  sought in filing this lawsuit — and, as will be discussed below,

  Plaintiffs’ failure to obtain their other desired goals should,

  and will, play a role in the Court’s assessment of the amount of

  fees and costs they will be awarded here.         But the Court finds

  that Plaintiffs were, on this one significant issue, prevailing

  parties in this action.

        But before beginning its assessment of what amount of fees

  and costs Plaintiffs should recover here, the Court must first

  address Defendant’s second, related argument: that “special

  circumstances” in this action warrant a finding that, even

  though Plaintiffs qualify as prevailing parties, they should

  nonetheless receive no fees or costs.        The “special

  circumstances” exception to the general rule that prevailing

  parties should recover attorneys’ fees “is an extremely narrow

  one applied only in unusual circumstances and then only upon a

                                      18
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 19 of 67 PageID: 1353



  strong showing by the party asserting it.”         Arc of N.J., Inc. v.

  Twp. of Voorhees, 986 F. Supp. 261, 267 (D.N.J. 1997) (citing

  Ashley v. Atlantic Richfield Co., 794 F.2d 128, 131, 134 n.9 (3d

  Cir. 1986)).    The Third Circuit has noted that “a finding of

  such special circumstances is very rare, and the Supreme Court

  has offered little guidance as to what situations qualify”

  beyond indicating that the special circumstances exception

  applies when “it is clear that the reasonable fee is no fee at

  all.”   Ward v. Philadelphia Parking Authority, 634 F. App’x.

  901, 906 (3d Cir. 2015) (citing Farrar, 506 U.S. at 118).

        Defendant argues that this is such a case.         But Defendant

  has failed to point the Court to any similar cases in which a

  court has declined to award attorneys’ fees to a prevailing

  party, and has further failed to demonstrate why this case

  presents such special and unusual circumstances as to justify a

  full withholding of any recovery.        Defendant’s arguments

  regarding the extent to which Plaintiffs’ own actions led to the

  dismissal of many of their claims and their apparent ongoing

  inability to bring Serenity House into compliance with the

  City’s zoning laws are valid.       But the Court views them as more

  relevant to its analysis of how far Plaintiffs’ award of costs

  and fees should be reduced — and whether Plaintiffs should

  recover any of the fees they sustained in litigating the claims

  that were dismissed, or recover only for the fees they sustained

                                      19
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 20 of 67 PageID: 1354



  in litigating the legality of § 152-1’s distance requirement —

  not as a sufficiently special circumstance warranting the

  withholding of any award at all.         Defendant may believe

  Plaintiffs have “unclean hands” here, but the Court has now

  found twice that Plaintiffs achieved success on a significant

  issue in this action, and notes here that their lawsuit helped

  achieve a genuine social good via the invalidation of a nakedly

  discriminatory zoning restriction that the City declined to even

  offer a non-discriminatory justification for.         The Court will

  therefore move forward with assessing what amount Plaintiffs

  will be awarded.

        B. Plaintiffs Will Be Awarded Reduced Fees and Costs

        The Court, having found that Plaintiffs are a prevailing

  party, turns next to the question of exactly what amount of the

  fees and costs they seek in their motion must be reimbursed by

  Defendant.    Plaintiffs here are seeking to recover $105,159 in

  attorneys’ fees and $424.28 in related costs.         While the Court

  will grant Plaintiffs a fee award here, it will grant Plaintiffs

  an award that is dramatically reduced from the full amount their

  motion seeks.

        When calculating an attorney's fee award under the ADA and

  similar statutes, the “lodestar” method provides the starting

  point for determining reasonable attorney's fees.          Lanni v. New

  Jersey, 259 F.3d 146, 149 (3d Cir. 2001).         See also McKenna v.

                                      20
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 21 of 67 PageID: 1355



  City of Philadelphia, 582 F.3d 447, 455 (3d Cir. 2009) (“The

  starting point for determining the amount of a reasonable fee is

  the lodestar approach.”) (quoting Hensley v. Eckerhart, 461 U.S.

  424, 433 (1983)).     Under the lodestar approach, “court[s]

  determine[] an attorney's lodestar award by multiplying the

  number of hours he or she reasonably worked on a client's case

  by a reasonable hourly billing rate for such services given the

  geographical area, the nature of the services provided, and the

  experience of the lawyer.”      S.S. Body Armor I., Inc. v. Carter

  Ledyard & Milburn LLP, 927 F.3d 763, 773 (3d Cir. 2019) (quoting

  Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir.

  2000)).

         A district court may discount any hours that it deems

  unreasonable, including those considered to be “excessive,

  redundant, or otherwise unnecessary.”        See Hensley, 461 U.S. at

  433.    Although the Court has substantial discretion to determine

  what constitutes a reasonable rate and reasonable hours, once

  the lodestar is determined, it represents the presumptive

  reasonable fee.    Lanni, 259 F.3d at 149.       “The prevailing party

  bears the burden of establishing by way of satisfactory

  evidence, in addition to [the] attorney's own affidavits ...

  that the requested hourly rates meet this standard.”           School

  District of Philadelphia v. Kirsch, 722 F. App’x. 215, 229 (3d

  Cir. 2018) (quoting Maldonado v. Houstoun, 256 F.3d 181, 184 (3d

                                      21
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 22 of 67 PageID: 1356



  Cir. 2001)).

        “[O]nce the fee petitioner ‘submit[s] evidence supporting

  the hours worked and rates claimed,’ the party opposing the fee

  application has the burden to challenge the reasonableness of

  the requested fee.”     J.L. v. Harrison Township Bd. of Educ., No.

  14-2666 (RMB/JS), 2017 WL 1954535, at *2 (D.N.J. May 11, 2017)

  (quoting McKenna, 582 F.3d at 459).        If sufficiently specific

  objections to the requested fees are raised, “a district court

  ‘has a great deal of discretion to adjust the fee award in light

  of those objections.’”      Id. (quoting Taylor v. USF-Red Star

  Exp., Inc., 212 F. App’x. 101, 111 (3d Cir. 2006)).

             1. Reasonableness of counsels’ hourly rates

        To calculate Plaintiffs’ lodestar, the Court must first

  assess the hourly rates claimed for Plaintiffs’ counsel.

  Plaintiffs have put forth the following hourly rates used in

  their lodestar calculations: $410 per hour for Keith A. Davis, a

  partner, $300 per hour for Jessica R. Witmer, Michael J. Lario,

  Jr., and Chris D’Esposito, all associates, $325 for a Matt

  Sykes, a fourth associate, and $400 for Steve Polin.           In support

  of these rates, they point the Court to rates published by

  Community Legal Services, which demonstrate that these rates are

  either average or below average for attorneys with the numbers

  of years of experience they each have.

        Defendant here does not challenge Plaintiffs’ requested

                                      22
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 23 of 67 PageID: 1357



  hourly rates, and “[t]he fee schedule established by Community

  Legal Services, Inc. (“CLS”) ‘has been approvingly cited by the

  Third Circuit as being well developed and has been found ... to

  be a fair reflection of the prevailing market rates.’”

  Maldonado v. Houstoun, 256 F.3d 181, 187 (3d Cir. 2001) (quoting

  Rainey v. Philadelphia Housing Auth., 832 F. Supp. 127, 129

  (E.D. Pa. 1993)).     See also Rhodes v. Marix Servicing, LLC, No.

  CV121636MASDEA, 2020 WL 5760455, at *5 (D.N.J. Sept. 28, 2020)

  (approving hourly rates based on CLS fee schedule).          The Court,

  therefore, is satisfied that Plaintiffs’ hourly rates are

  reasonable here.

             2. Reasonableness of hours billed

        “After a court ascertains a reasonable hourly rate, it must

  then determine whether the hours that the attorney expended are

  reasonable.”    Machado v. Law Offices of Jeffrey H. Ward, No. 14-

  7401, 2017 WL 2838458, at *2 (D.N.J. June 30, 2017) (citing

  Hensley, 461 U.S. at 433–34).       The Court must “review the time

  charged, decide whether the hours set out were reasonably

  expended for each of the particular purposes described and then

  exclude those that are ‘excessive, redundant, or otherwise

  unnecessary.’”    Maldonado, 256 F.3d at 184.       The Court will

  exclude any hours that “were not reasonably expended” from the

  fee calculation.     Hensley, 461 U.S. at 434 (citation omitted).

  “Hours are not reasonably expended if they are excessive,

                                      23
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 24 of 67 PageID: 1358



  redundant, or otherwise unnecessary.”        Rode v. Dellarciprete,

  892 F.2d 1177, 1183 (3d Cir. 1990).        To determine whether the

  hours expended in this matter are reasonable, “it is necessary

  that the Court ‘go line, by line, by line’ through the billing

  records supporting the fee request.”        Evans v. Port Auth. of

  N.Y. & N.J., 273 F.3d 346, 362 (3d Cir. 2001) (emphasis in

  original).

        “The party seeking attorney[s’] fees has the burden to

  prove that its request for attorney[s’] fees is reasonable.”

  Rode, 892 F.3d at 1183.      “When the fee petitioner has produced

  satisfactory evidence for a fee award, the burden shifts to ‘the

  party opposing the fee to contest the reasonableness of the

  hourly rate requested or the reasonableness of the hours

  expended.’”    Rhodes, 2020 WL 5760455, at *3 (quoting Apple

  Corps. Ltd. v. Int'l Collectors Soc'y, 25 F. Supp. 2d 480, 485

  (D.N.J. 1998)).    “If the party opposing the fee petition meets

  its burden of proving that an adjustment is necessary, the

  [C]ourt has wide discretion to adjust the attorneys’ fee ....”

  Apple Corps. Ltd., 25 F. Supp. at 480 (citation omitted); see

  also Hensley, 461 U.S. at 433 (noting that determining

  reasonableness of fees is within the trial court's discretion).

        In cases such as this, the Court “has wide discretion to

  adjust the attorneys’ fee for a variety of reasons such as

  inadequate documentation of hours spent, reasonableness of hours

                                      24
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 25 of 67 PageID: 1359



  expended or duplication of efforts.”        Apple Corps. Ltd., 25 F.

  Supp. 2d at 485 (citing Ursic v. Bethlehem Mines, 719 F.2d 670,

  677 (3d Cir. 1983)).     “The Court, however, must be prompted by

  the opposing party to review specific charges and cannot make

  any adjustments sua sponte.”       Machado, 2017 WL 2838458, at *2

  (citing Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 426 F.3d

  694, 711 (3d Cir. 2005)).      “The lodestar calculation is presumed

  reasonable, but the ‘[C]ourt can adjust the lodestar downward if

  the lodestar is not reasonable in light of the results

  obtained.’”    Id. (quoting Washington v. Phila. Cty. Court of

  Common Pleas, 89 F.3d 1031, 1035 (3d Cir. 1996)).

        As mentioned above, Plaintiffs here are seeking attorneys’

  fees in the amount of $105,159 for 324.6 hours billed by six

  different attorneys, as well as $424.28 in related costs.

  Defendants, for their part, have raised numerous arguments for

  why different aspects of Plaintiffs’ fee requests are deficient

  or inappropriate here and should be denied.

        The Court has therefore engaged in a searching and detailed

  review of the billing records submitted by Plaintiffs.           It notes

  up front that, as Defendant has pointed out, Plaintiffs’ billing

  records are far from a model of clarity; they not only include

  substantial numbers of time entries with vague work

  descriptions, but are also not in chronological order and appear

  to involve multiple different internal file numbers and matter

                                      25
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 26 of 67 PageID: 1360



  names, all of which complicate this Court’s attempt to perform

  the line-by-line review of the records required of it.           Nor does

  Plaintiffs’ moving brief do much to assist the Court with its

  efforts.   Despite having submitted 81 pages of billing records

  and seeking an award of over $100,000 in attorneys’ fees,

  Plaintiffs’ have put forward only a brief, conclusory three-page

  argument for why the Court should find their claimed hours were

  reasonably expended, and has not filed a reply brief responding

  to Defendant’s specific objections.

        On the other side, Defendant has put forward several

  pinpointed, detailed attacks on the specific time entries they

  think should be disregarded, and has helpfully provided the

  Court with a number of exhibits breaking those entries down into

  separate charts for easier review.        For the sake of efficiency

  and clarity, the Court will largely cite to Defendant’s summary

  exhibits here in discussing individual billing entries,

  particularly those that will be excluded.         However, the Court

  has directly reviewed Plaintiffs’ own submission in great

  detail, and for each example where the Court cites to

  Defendant’s exhibit, the Court has cross-checked Defendant’s

  representations regarding those entries with the relevant time

  entries in the billing records submitted by Plaintiffs at ECF

  No. 37-2, and ensured their accuracy.        The Court now turns to

  its calculation of the number of hours reasonably expended on

                                      26
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 27 of 67 PageID: 1361



  this litigation, and to the specific attacks raised by

  Defendant.

                   a. Work performed prior to this litigation

        First, Defendant challenges over $6,000 in fees that were

  billed for work done prior to the filing of this lawsuit,

  arguing that Plaintiffs are not entitled to an award of those

  fees.   Defendant’s central argument is that “the discretionary

  work performed by Hansen House’s counsel prior to drafting the

  Complaint was not ‘both useful and of a type ordinarily

  necessary’ to the advancement of the litigation.”

        In making this argument, Defendant largely relies upon Webb

  v. Board of Ed. of Dyer Cty., 471 U.S. 234 (1985), in which the

  Supreme Court addressed a parties’ pursuit of attorneys’ fees

  pursuant to 42 U.S.C. § 1988 for work done prior to the

  initiation of the lawsuit and in a prior, but related,

  administrative proceeding.      Defendant cites Webb for the

  proposition that a plaintiff is only entitled to an award of

  such fees if the pre-litigation work is shown to have been “both

  useful and of a type ordinarily necessary to advance the civil

  rights litigation to the stage it reached before settlement.”

  (ECF No. 42 at 20) (quoting Webb, 471 U.S. at 243).          But while

  the quoted language is an accurate description of how courts

  analyze requests for fees for pre-litigation administrative

  proceedings and related litigation actions, the Webb Court

                                      27
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 28 of 67 PageID: 1362



  further made clear that attorneys’ fees should be awarded for

  work done “on the litigation” and “some of the services

  performed before a lawsuit is formally commenced by the filing

  of a complaint are performed ‘on the litigation.’ Most obvious

  examples are the drafting of the initial pleadings and the work

  associated with the development of the theory of the case.”

  Webb, 471 U.S. at 243.      See, e.g., Jimenez v. Best Behavioral

  Healthcare, Inc., No. 18-1003, 2019 WL 6528766, at *6 (E.D. Pa.

  Dec. 3, 2019) (awarding fees in FLSA case for pre-litigation

  work described as “initial research, investigation, and client-

  interview work performed prior to the filing of the complaint”).

        The question before the Court then is whether the work

  conducted by Plaintiffs’ counsel prior to the filing of their

  Complaint on September 26, 2019, falls into this category.

  Defendant, as it has for each of its objections, has submitted a

  chart listing the specific time entries from before September

  26, 2019, that it believes should be excluded from Plaintiffs’

  award.   While Defendant believes that none of the work performed

  prior to September 26 meets the standard for reimbursement, the

  Court finds that several of Plaintiffs’ time entries are

  sufficient on their face to be included in their award of fees

  and costs.    Specifically, the Court finds that counsels’ time

  entries, listed below, which (1) describe work performed on the

  July 9, 2019 letter to Anthony Cox of the Building Department,

                                      28
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 29 of 67 PageID: 1363
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 30 of 67 PageID: 1364




        Plaintiffs also seek fees for the time their counsel spent

  preparing for and attending the August 16, 2019, meeting with

  the City’s representatives regarding the denial of their CLUC

  application, and for preparing their eventual appeal of that

  denial.   But while Plaintiffs devote nearly a fully page of

  their moving brief to arguing that Defendant’s actions regarding

  that meeting and the eventual denial are the only reason a

  lawsuit was needed, they have failed to put forward any basis

  for the Court to find that time spent by their counsel on those

  activities was sufficiently related to their eventual lawsuit as

  to justify an entitlement to an award of fees here.

        The Court does acknowledge that, as it outlined in its

  prior Opinion, Plaintiffs were required here to pursue their

  claims through the administrative process until the City issued

  a final decision prior to instituting this action.          Under normal

  circumstances, this would almost certainly entitle a party to

  fees for the work their counsel did on preparing documents to

  appeal an initial denial of an application, as Plaintiffs’

  counsel did here.     But as the Court made clear in its December

  3, 2020 Opinion, Plaintiffs’ appeal was denied by the City due

  to several separate procedural deficiencies, including a failure

  to even pay the required filing fee; while Plaintiffs’ brief

  supporting their fee requests characterizes this denial as


                                      30
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 31 of 67 PageID: 1365



  having been made on “tenuous grounds,” (ECF No. 37-1 at 15), the

  Court noted in its prior Opinion that “Plaintiffs do not appear

  to dispute [that] the Zoning Board’s September 24 letter

  informed Hansen House, according to the letter for the second

  time, that their appeal was procedurally deficient due to Hansen

  House’s failure to pay the filing fee, or attach multiple

  documents related to the ownership of the house as required

  under New Jersey law and the City Code.”         (ECF No. 32 at 35).

        Instead, Plaintiffs argued in their motion for summary

  judgment that further pursuing their appeal or pursuing a zoning

  variance under the City’s policies for variances would have been

  futile.   The Court entirely rejected that argument, holding that

  Plaintiffs had entirely “failed to provide sufficient evidence

  to demonstrate that the City’s proscribed process for handling

  zoning disputes is so demonstrably futile as to render their

  claims ripe for adjudication by this Court.”         Id. at 36.

  Plaintiffs themselves short-changed the administrative process

  here by initiating this action without exhausting the City’s

  processes or receiving a final decision on their compliance with

  the City’s zoning regulations, and had the majority of their

  claims dismissed because they chose to do so.         The Court will

  not reward them for those actions by granting them an award of

  fees for insufficient and incomplete actions taken in a doomed

  administrative appeal prior to the date this lawsuit was filed.

                                      31
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 32 of 67 PageID: 1366



        The Court will further deduct the amounts requested for the

  remainder of the time entries listed in Defendant’s Exhibit 1

  for work done prior to September 26, 2019.         As stated above, it

  is Plaintiffs’ burden at this stage to demonstrate their

  entitlement to an award of fees and costs.         But numerous of

  Plaintiffs’ pre-September 26th time entries make it entirely

  impossible for the Court to assess whether the time billed could

  be considered sufficiently spent “on the litigation” or whether

  it was unrelated and must be excluded.        This includes entries

  with such vague descriptions as “Prepare correspondence to

  client Dave Goddard (Tallahassee),” numerous descriptions

  essentially identical to “Prepare correspondence to Cathy Ward,”

  “Telephone call to opposing counsel Anthony Swan (ofc),”

  “Telephone call to client Goddard/Lentz re: Tallahassee Ave.,”

  and more.   (ECF No.    at 42-1, Ex. 1 at 2-3).      With Plaintiffs

  having failed to provide further context on these entries in

  either the billing records themselves or their briefing on this

  present motion, the Court simply cannot assess what this time

  was spent on and therefore will exclude these hours and the

  amounts requested for this work from Plaintiffs’ award.           As

  explained above, the Court finds that the 5.2 hours listed above

  was time billed on research and drafting that ultimately

  benefited Plaintiffs’ pursuit of their claims, and will not

  exclude those hours or deduct the $1,725 of corresponding fees.

                                      32
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 33 of 67 PageID: 1367



  Defendant challenged 16.9 hours spent on pre-litigation work,

  totaling $6,016 fees.     The Court finds that the remaining 11.7

  hours were not reasonably expended on this litigation, and the

  Court will exclude those hours challenged by Defendant from its

  calculation of Plaintiffs’ lodestar, totaling $4,291 in

  deductions.

                   b. Work performed on municipal court matters

        Plaintiffs’ billing records make clear that they similarly

  seek reimbursement for fees incurred in litigating the separate

  municipal court matter initiated by the City against Hansen

  House in July 2019.     Their argument for why an award of these

  fees is appropriate is only one sentence and directly follows

  their argument outlined above for why they should receive fees

  for work performed prior to this litigation: they simply assert

  that “[i]n a similar vein, Plaintiffs should be awarded all fees

  incurred by having to defend in municipal court the violations.”

  (ECF No. 37-1 at 15).

        The Third Circuit, in Gulf Stream III Assoc., Inc., v.

  Gulfstream Aerospace Corp., 995 F.2d 414 (3d Cir. 1993),

  explained that plaintiffs may be entitled to an award of

  attorneys’ fees incurred in separate, but related litigation

  under certain specific circumstances: “if the plaintiff can

  prove that the fees and expenses incurred in the other

  litigation resulted in work product that was actually utilized

                                      33
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 34 of 67 PageID: 1368



  in the instant litigation, [and] that the time spent on the

  other litigation was ‘inextricably linked’ to the issues raised

  in the present litigation, ..., then the district court may

  include those fees and expenses in its fee award.”          Id. at 420

  (quoting Keenan v. City of Philadelphia, 983 F.2d 459, 474 (3d

  Cir. 1992)).    But once again, “[t]he burden is upon the

  prevailing party to establish that the services for which it

  seeks fees actually advanced the civil rights litigation.”

  Clark v. Bd. of Educ. of Twp. of Neptune, 907 F. Supp. 826, 830

  (D.N.J. 1995).

        Plaintiffs here have made no attempt to do meet this

  burden.   As mentioned above, their argument for why they should

  be awarded fees associated with the separate municipal court

  matter simply refers the Court to their previous argument

  regarding pre-litigation work.       But the only argument they put

  forward there was that they attempted to resolve this issue

  prior to the filing of any actions and it was Defendant’s fault

  that either litigation was necessary.

        The Court first notes that the record in this case shows

  clearly that the City’s municipal court filing was solely

  focused on the fact that Plaintiffs had moved individuals into

  Serenity House and began operations there without having first

  applied for or obtained a certificate of occupancy.          (ECF No. 1-

  1, Ex. G and H) (municipal complaint listing “Failure to Obtain

                                      34
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 35 of 67 PageID: 1369



  an ‘Occupancy Permit’ Before New Occupancy Occurred” as the

  single offense committed by Hansen House).         Plaintiffs openly

  conceded at the summary judgment stage that “Hansen House—

  admittedly—was late in obtaining an certification of occupancy

  for its residents that moved into Serenity House,” and that they

  received the municipal complaint on July 15, 2019, (ECF No. 25-2

  at ¶¶ 9-11), despite having been notified of the need for an

  certification of occupancy by the City months earlier on March

  7, 2019.   (ECF No. 26-2 at ¶ 34 and ECF No. 30-3 at ¶ 34).            But

  more importantly, Plaintiffs have entirely failed to show how

  any work associated with the municipal court litigation

  “resulted in work product that was actually utilized in the

  instant litigation,” nor to even try to make such a showing

  despite it being their burden to demonstrate their entitlement

  to an award of such fees.

        The Court will therefore exclude all hours associated with

  the municipal court action from Plaintiffs’ award.          Defendant

  has again put together a chart, Exhibit 2, which lists the time

  entries they assert were related to the municipal court

  litigation.    The majority of those entries are for work clearly

  performed for the municipal court proceeding, providing

  descriptions such as “Prepare correspondence to Mike re:

  Municipal matters & status” and “Telephone call with Municipal

  Court re: adjournment.”      (ECF No. 42-1, Ex. 2 at 5-6).       The

                                      35
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 36 of 67 PageID: 1370



  Court notes that some of the entries listed in this exhibit by

  Defendant are less clear regarding their nature: for example,

  the Court is unable to determine on its own whether entries for

  work described as “Review notice from court; email to client

  w/notice” or “Prepare correspondence to client w/update re:

  upcoming appearance” are related to the municipal court

  proceeding or this action, which was underway at the same time,

  besides the small hint given by the fact that many of these

  entries were performed on the same days as work clearly centered

  on the municipal court action.

        But, once again, the initial burden here is on Plaintiffs

  to demonstrate that they are entitled to an award of these fees.

  Plaintiffs here chose to submit a large number of billing

  entries for work their counsel performed for a separate court

  proceeding, and further chose to not attempt to separate those

  time entries out for this Court or to provide it some other

  basis by which it can assess which legal proceeding individual

  time entries are related to.       In other words, the time entries

  described here are either clearly of the type that Plaintiffs

  are not entitled to receive in a fee award, or are so vague and

  general as to make it impossible for the Court to assess whether

  they are or are not in that category.        Either way, Plaintiffs

  have not made a sufficient showing that they are entitled to an

  award of the fees listed in Defendant’s Exhibit 2.          Accordingly,

                                      36
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 37 of 67 PageID: 1371



  the Court finds that the entirety of the 10.5 hours billed in

  the time entries listed in Exhibit 2 must also be excluded,

  totaling another $3,216 in deductions to the lodestar

  calculation.

                   c. Fees for work unrelated to this litigation

        Next, Defendant contends that Plaintiffs are seeking to

  recover fees for work that is entirely unrelated to this

  litigation.    Even the briefest review of Plaintiffs’ submitted

  time entries reveals this to be true.        The Court will briefly

  cite a few examples.

        First, Plaintiffs remarkably appear to be seeking an award

  of fees for time spent by their counsel talking with a member of

  the press on an unknown and undescribed subject.          See, e.g., ECF

  No. 37-2 at 19 (seeking fees for work described as “Telephone

  call with David Danzes/Press of AC”).        “[T]he proper forum for

  litigation is the courtroom, not the media,” Halderman v.

  Pennhurst State Sch. & Hosp., 49 F.3d 939, 942 (3d Cir. 1995),

  and “[p]laintiffs may not recover fees for an attorney's time

  spent on media and press coverage unless they can show that it

  contributed, directly or substantially, to the attainment of

  Plaintiffs' litigation goals.”       Americans for Prosperity v.

  Grewal, No. 3:19-cv-14228-BRM-LHG, 2021 WL 1153194, at *5

  (D.N.J. Mar. 26, 2021) (quoting Souryavong v. Lackawanna Cnty.,

  159 F. Supp. 3d 514, 537 (M.D. Pa. 2016)).         As Plaintiffs have

                                      37
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 38 of 67 PageID: 1372



  made no effort to put forth such a showing here, it should come

  as no surprised that the Court will not grant them an award of

  fees for such activity.

        Almost as inexplicably, Defendant’s Exhibit 5 shows that

  Plaintiffs’ billing records are replete with time entries that

  appear to describe legal work related to other Hansen House

  properties besides Serenity House:        Plaintiffs seek

  reimbursement of fees for things such as “Telephone call with

  Jeff Wilson re: 706 No. Ohio,” “Review code re: 600ft limitation

  & applicability to Raleigh,” and “Review correspondence from D.

  Goddard re: Raleigh Ave & co/licensing.”         (ECF No. 42-1, Ex. 5

  at 18-19).    Similarly, Plaintiffs seek fees for time spent on

  communications with the “DCA,” which based on the summary

  judgment filings in this case the Court interprets as the non-

  party Department of Community Affairs, which appear to have

  involved regulatory and licensing issues.         See id. (time entries

  for work described as “[p]repare correspondence to Jay

  Raywood/DCA-c/o issue,” “[p]repare correspondence to Raywood,”

  “[p]repare correspondence to Raywood/DCA-permitting,” “Telephone

  call with Raywood re: prior residents to continuation boarding

  home & triplex v. single & double family,” and “[t]elephone call

  with Jay raywood/DCA”).      Plaintiffs have made no attempt to

  explain to the Court why they believe they are entitled to fees

  for this work.

                                      38
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 39 of 67 PageID: 1373



        Plaintiffs have further sought to recover fees for work

  such as “Prepare response in connection with motion to dismiss;

  conduct research in connection w/same,” “Review defendants

  argument in motion to dismiss & review motion to dismiss,”

  “Legal research conduct research re: federal removal; draft

  summary re: same,” and “[p]repare and research motion to

  remand,”, id., despite the fact that no motion to dismiss or

  motion to remand was ever filed in this action.          And while there

  are multiple entries discussing work performed on an undescribed

  settlement agreement, the Court has found no reference to any

  settlement discussions between the parties in either their

  briefing on this motion or their briefing on their cross-motions

  for summary judgment.     See id. (listing time entries described

  as “Revise document continue to draft settlement agreement,”

  “Prepare correspondence to M. Lentz & team re: settlement

  agreement,” “Telephone clal to client re: settlemen” and “Review

  settlement agreement”).      The Court is unsure whether the time

  entries described in this paragraph relate to some other

  litigation Hansen House is involved in, or are work for this

  action on motions that Plaintiffs ultimately opted not to file

  and settlement discussions that ultimately failed.          Regardless,

  the Court is unable to find with sufficient confidence that

  these time entries describe the sort of work for which

  Plaintiffs are entitled to receive an award of attorneys’ fees.

                                      39
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 40 of 67 PageID: 1374



        Finally, Plaintiffs seek fees for a number of time entries

  for work the subject of which this Court simply cannot identify

  or assess.    The Court is unable to determine whether time

  entries for work described as “Review Kurtz video & screen shot

  images for file,” “Prepare OPRA Request to AC re: property

  records,” “Prepare correspondence to client w/ parking executed

  agreement,” “Review correspondence from Leo re: agreement,”

  “Review rule regards pursue identifiers,” or “Telephone call

  with and email to Mike Lentz; Jessica witmer RE: Bank financing

  questions ‐ Class F licenses/fines,” amongst others, are related

  to this litigation, and in many cases is entirely unsure what

  they are referencing altogether.         Id.   The Court will entirely

  exclude the fees associated with such unexplained billing

  entries.

        Ultimately, the Court agrees with Defendant that Plaintiffs

  have not demonstrated their entitlement to a fees award for any

  of the work described in the time entries compiled in Exhibit 5.

  The Court will therefore exclude the 28 hours billed to work

  listed in that exhibit and the corresponding $9,221 in fees

  requested for those time entries.

                   d. Fees for work on summary judgment briefing

        Fourth, Defendant asserts that Plaintiffs’ fee award should

  be reduced because “The Time Spent on Summary Judgment Briefing

  is Excessive and Redundant,” (ECF No. 42 at 24), and because

                                      40
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 41 of 67 PageID: 1375



  many of the hours they billed were spent working on claims that

  were ultimately unsuccessful.       Since the Court must first

  calculate Plaintiffs’ lodestar before it considers making

  reductions based on lack of success, the Court will address

  Defendant’s second argument in a separate discussion at the end

  of this Opinion.

        As to the first argument, Defendant specifically challenges

  the 77.6 hours billed by counsel for work on Plaintiffs’ moving

  brief and the 50.1 hours billed on their reply brief, arguing

  that these hours should be excluded because Plaintiffs had

  already spent a substantial number of hours on research and

  drafting related to similar issues in earlier filings in this

  litigation.    However, while Plaintiffs’ summary judgment

  briefing likely overlapped in some ways with earlier filings in

  this action, the Court declines to find that Plaintiffs’ counsel

  having spent slightly less than 78 hours preparing its motion

  for summary judgment was so excessive or redundant as to warrant

  a downward reduction of fees on that basis alone.          And the Court

  similarly declines to find that Plaintiffs’ counsel having spent

  approximately 51 hours spent preparing a brief that served as

  both a reply brief in further support of their own motion for

  summary judgment and as a brief opposing Defendant’s cross-

  motion for summary judgment was excessive here.          Plaintiffs

  claims here were not terribly complex, but this action involved

                                      41
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 42 of 67 PageID: 1376



  at least thirteen separate claims and cross motions for summary

  judgment.   While Plaintiffs’ counsel may have been capable of

  working more efficiently on their briefing, the Court does not

  find that the hours they billed were excessive enough to warrant

  exclusion or a downward reduction.

                   e. Lack of specificity in billing records

        Defendant’s final specific attack on Plaintiffs’ fee

  requests is that they are simply too vague and lacking in the

  requisite specificity for Defendant or the Court to properly

  assess their appropriateness, and therefore the Court should

  make reductions to Plaintiffs’ fees award.         The Court agrees.

        As noted above, Plaintiffs’ billing records submitted along

  with their motion are not as clear as the Court would desire in

  attempting to engage in a thorough, line-by-line analysis in

  response to a party’s fee application.        They are filed in no

  specific order, associated with multiple different matter names

  and file numbers, and include a substantial number of entries

  that are so vague and so lacking in specific descriptive

  language that the Court has little ability to properly analyze

  them in adjudicating the present fee application.

        Nor have Plaintiffs taken it upon themselves to provide the

  Court with anything approaching a summary or breakdown of what

  exactly their claimed hours were spent on, instead leaving the

  Court and Defendant to comb through 81 pages of billing records

                                      42
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 43 of 67 PageID: 1377



  to attempt to piece together what Plaintiffs’ counsel billed

  324.6 hours doing.     Defendant however, in support of its

  assertion that Plaintiffs’ lodestar should be reduced due to the

  vagueness of many of their time entries, has provided the Court

  with a list of examples in Exhibit 6, which includes eleven

  hours’ worth of time entries referencing research, phone calls,

  and other forms of “correspondence” that are so vague and so

  general that the Court could not even hazard a guess as to the

  topic of that research or those conversations.          The Court simply

  cannot find that these hours were reasonably expended on this

  litigation, because it cannot determine what they were spent on

  at all, and Plaintiffs have taken no steps to further illuminate

  the Court on this topic.

        While Defendant requests that the Court apply an across-

  the-board reduction to Plaintiffs’ entire fees request, rather

  than individually exclude the fees for the time entries they

  have listed, the Court will decline to do so.         Although the

  Court itself has been frustrated by Plaintiffs’ counsels’

  oftentimes vague work descriptions, it does not believe that,

  given Defendant’s extremely detailed and pointed opposition

  brief, it truly hampered Defendant’s ability to oppose the

  present motion.    And, perhaps more importantly, the Court has

  already rejected a number of other time entries under other

  categories by noting that they were not sufficiently detailed

                                      43
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 44 of 67 PageID: 1378



  for the Court to ensure that they did not fall into categories

  of billed work that the Court planned to exclude from its final

  calculation of Plaintiffs’ fee award.        Accordingly, the Court

  will simply exclude the 11 hours associated the undeniably vague

  time entries outlined in Defendant’s Exhibit 6, which correspond

  with $4,356 in requested fees that will be excluded.

             3. Plaintiffs’ fee award will be reduced due to limited
                success in this action.

        The Court therefore has finished its initial lodestar

  calculation.    Plaintiffs here submitted fee requests for

  $105,159 for 324.6 hours of work billed.         (ECF No. 37-1 at 13).

  As outlined above, the Court has analyzed Plaintiffs’ billing

  entries on a line-by-line basis, with a special focus on the

  specific challenges made by Defendant, and has excluded 61.2

  hours of work, which corresponds to $21,084 based on the

  respective hourly rates of the different attorneys who worked on

  this case for Plaintiffs.      The Court therefore finds that

  Plaintiffs’ counsel reasonably expended 263.4 hours on this

  litigation, and based on the respective hourly rates for each

  attorney calculates Plaintiffs’ lodestar as $84,075.

        But that is not the end of the Court’s analysis here.

  Throughout its opposition brief, Defendant has repeatedly pushed

  for another, truly substantial reduction of Plaintiffs’ fees

  award: Defendant claims that Plaintiffs achieved only a minimal


                                      44
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 45 of 67 PageID: 1379



  degree of success in this action, and therefore requests that

  the Court make a final reduction of 90% to the lodestar.           (See

  ECF No. 42 at 18, 26, and 34).       Plaintiffs, unsurprisingly,

  disagree entirely and believe that they “should be awarded the

  full lodestar figure of attorney’s fees.”         (ECF No. 37-1 at 14).

        Although the lodestar calculation “produces a presumptively

  reasonable fee, that ‘does not end the inquiry. There remain

  other considerations that may lead the district court to adjust

  the fee upward or downward.’”       United Auto. Workers Local 259

  Social Sec. Dept. v. Metro Auto Center, 501 F.3d 283, 292 (3d

  Cir. 2007) (quoting Hensley, 461 U.S. at 434).          Instead, the

  Supreme Court has explained that when ‘a plaintiff has achieved

  only partial or limited success, the product of hours reasonably

  expended on the litigation as a whole times a reasonable hourly

  rate [i.e., the ‘lodestar’ amount] may be an excessive amount.”

  Hensley, 461 U.S. at 436.      “In such cases, a reduction in the

  fee award is warranted, and ‘[t]he district court may attempt to

  identify specific hours that should be eliminated, or it may

  simply reduce the award to account for the limited success.’”

  A.S. ex rel. V.S. v. Colts Neck Bd. of Educ., 190 F. App’x. 140,

  143 (3d Cir. 2006) (quoting Hensley, 461 U.S. at 436).

        In other words, a district court “may adjust a requested

  legal fee downward based upon the results obtained by counsel

  for the prevailing party, particularly ‘where a plaintiff is

                                      45
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 46 of 67 PageID: 1380



  deemed “prevailing” even though he succeeded on only some of his

  claims for relief.’”     School District of Philadelphia v. Kirsch,

  722 F. App’x. 215, 230 (3d Cir. 2018) (quoting Hensley, 461 U.S.

  at 434).    “Indeed, ‘the most critical factor’ in determining the

  reasonableness of a fee award ‘is the degree of success

  obtained.’”    D.O., on Behalf of M.O. v. Jackson Twp. Bd. of Ed.,

  No. 17-1581 (TJB), 2019 WL 1923388, at *2 (D.N.J. April 30,

  2019) (quoting Farrar, 506 U.S. at 114).         Importantly,

  “[d]istrict courts have wide discretion to determine whether,

  and by how much, fees should be reduced for lack of success.”

  D’Orazio v. Washington Tp, 501 F. App’x. 185, 188 (3d Cir.

  2012).    But as the Supreme Court explained in Hensley, “[w]here

  a plaintiff has obtained excellent results, his attorney should

  recover a fully compensatory fee ... [and] the fee award should

  not be reduced simply because the plaintiff failed to prevail on

  every contention raised in the lawsuit.” Hensley, 461 U.S. at

  435.

         The Court finds here that while neither side’s framing of

  the outcome of this litigation is entirely accurate, Defendant

  is correct that a substantial reduction to Plaintiffs’ lodestar

  is warranted in this action.       The Court will address the

  parties’ respective arguments on this topic first, before

  explaining the specific reduction it finds appropriate.

         Defendant, obviously seeking the largest possible

                                      46
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 47 of 67 PageID: 1381



  reduction, frames Plaintiffs’ lawsuit as almost a total loss.

  It contends that since “Hansen House was only successful on one

  out of its 9 causes of action,” and that because the City

  promised not to enforce Section 152-1’s distance requirement in

  its October 30, 2019, letter to the Court, Plaintiffs’ fee award

  should be restricted only to time billed prior to October 30 and

  only to time billed specifically to working on their claims

  related to Section 152-1.      (ECF No. 42 at 17-18).      Based on all

  of this, Defendant believes that a 90% fee reduction would be

  most appropriate here.

        The Court finds multiple issues with Defendant’s framing.

  First, the claim that Plaintiffs were only successful on one out

  of nine causes of action is simply inaccurate.          To start, the

  Court should note here that while Plaintiffs’ Complaint listed

  nine causes of action, it would be more accurate to say that

  Plaintiffs pursued thirteen claims in this action: three claims

  for violation of the ADA, RHA, and FHA related to § 152-1, three

  claims for violation of the ADA, RHA, and FHA related to § 163-

  66B, five claims related to Defendant’s alleged failure to

  provide Plaintiffs a reasonable accommodation under the ADA,

  RHA, FHA, NJLAD, and NJCRA, and claims under 42 U.S.C. § 1983

  and the Fourteenth Amendment.

        And while Defendant’s brief makes clear in multiple places

  that Defendant read the Court’s December 3, 2020, Opinion as

                                      47
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 48 of 67 PageID: 1382



  only granting Plaintiffs’ FHA claim as to Section 152-1, this is

  simply a misreading of the Opinion on Defendant’s part.

  Instead, as the Court noted above, the Court began its

  discussion of Plaintiffs’ disparate treatment claims against

  Section 152-1 under the FHA, RHA, and ADA by pointing out that

  “[s]ince the requirements of the FHAA, ADA and Rehabilitation

  Act are essentially the same, courts have concluded that the

  FHAA analysis can be applied to ADA and Rehabilitation Act

  claims as well in such cases where claims are brought under all

  three statutes.”     (ECF No. 32 at 11) (quoting Yates Real Estate,

  Inc., 404 F. Supp. 3d at 914).       The Court then proceeded to

  outline the relevant theories of liability plaintiffs have at

  their disposal for proving “a violation of the FHA, ADA, or

  RHA,” id. at 12, engaged in a joint analysis of Plaintiffs’

  disparate treatment claims under all three statutes, and granted

  summary judgment on all three.       While the Court understands that

  Defendant may have been confused by the Court’s reference to

  “Section 3613 of the FHAA” alone in the final paragraph of that

  analysis, id. at 19, that reference was made simply because that

  provision granted the Court the specific authority to enter a

  permanent injunction against enforcement of Section 152-1’s

  distance requirement.     The Court’s emphasis of the FHAA there

  served only as an explanation of the statutory authority relied

  upon by the Court in granting Plaintiffs the specific relief

                                      48
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 49 of 67 PageID: 1383



  they requested, and was not intended to imply that Plaintiffs’

  ADA or RHA claims based on Section 152-1 were denied.

        Therefore, the Court’s prior Opinion and Order can be more

  accurately summarized as having granted Plaintiffs summary

  judgment on their three federal disparate treatment claims

  related to § 152-1, remanded their NJLAD claim back to state

  court for lack of subject matter jurisdiction, and dismissed

  their remaining nine claims.       In other words, Plaintiffs

  succeeded on three out of thirteen claims, rather than one out

  of nine.

        Second, Defendant’s attempt to cabin Plaintiffs’ fee award

  to only fees associated with work done prior to Defendant’s

  filing of its October 30, 2019, letter is entirely unavailing.

  The City’s argument essentially appears to be that the October

  30 letter made clear not only that the City was promising not to

  enforce the distance requirement of Section 152-1, but also that

  if Plaintiff simply sought a use variance from the City to

  operate under a different categorization, that distance

  requirement would not apply to them.        To the extent that

  Defendant is attempting to make the first argument, it must be

  rejected for a very simple reason: this Court has already

  rejected this framing of this litigation, and the City’s attempt

  to use an unenforceable promise to avoid litigation over a

  clearly discriminatory regulation, in both its prior Opinion and

                                      49
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 50 of 67 PageID: 1384



  in finding above that Plaintiffs qualified as prevailing

  parties.

        As to the second argument, while the Court does not

  necessarily disagree with the letter’s framing of the issues in

  this litigation — which is ultimately rather similar to the

  Court’s later holding that Plaintiffs’ failure to have sought a

  use variance or allowed the City to reach a final decision on

  Serenity House’s proper categorization was fatal to many of

  their claims — the Court simply does not see how the simple

  filing of that letter renders the work performed by Plaintiffs’

  counsel after that date unnecessary or unreasonable here.           This

  contention is largely parallel to Defendant’s attempt,

  throughout its opposition brief, to frame this lawsuit as having

  been entirely unsuccessful for Plaintiffs.         But as the Court

  already explained in its prevailing party analysis, a City

  employee actively cited the distance requirement of § 152-1, a

  provision which this Court held was “clear example of explicit

  discrimination,” id. at 17, in ordering Plaintiffs to vacate

  Serenity House, and then proceeded to oppose Plaintiffs’ attempt

  to obtain a court Order enjoining the City from enforcing it in

  the future.    The Court simply will not bar Plaintiffs from

  recovering attorneys’ fees that very well may have been incurred

  working on an important issue that they were successful on

  simply based on a letter sent by opposing counsel.

                                      50
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 51 of 67 PageID: 1385



        The Court therefore disagrees with Defendant that

  Plaintiffs were so unsuccessful here as to warrant a 90%

  reduction to their fees or exclusion of all fees incurred after

  October 30, 2019.     However, it nonetheless agrees with

  Defendant’s more general argument that Plaintiffs were largely

  unsuccessful in this action and a substantial reduction is

  warranted.

        The Court must next address Plaintiffs’ own framing of the

  outcome of this litigation.      Put most succinctly, the Court

  simply does not see any basis to accept their assertion that

  “the central aim of their lawsuit was achieved” here.

  Plaintiffs contend in their moving brief that “the Verified

  Complaint contained a single prayer for relief requesting a

  court order enjoining Defendant from interfering with the

  operation of Serenity House,” and they “succeeded in that regard

  . . . [and] achieve total victory on the central aim of their

  suit.”   (ECF No. 37-1 at 15-16).        But Plaintiffs’ framing of the

  outcome of this litigation runs into multiple clear problems.

        First, the Court must restate that its review of

  Plaintiffs’ Complaint and their motion for summary judgment

  makes clear that Plaintiffs essentially asserted thirteen claims

  here, and succeeded on only three out of those thirteen claims —

  put another way, Plaintiffs were unsuccessful on approximately

  77% of the claims they pursued in this action.          And as the Court

                                      51
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 52 of 67 PageID: 1386



  outlined above, the Third Circuit has made clear that “an

  attorney's work on unsuccessful claims not related to the claims

  on which the attorney succeeded is not compensable, because such

  work ‘cannot be deemed to have been expended in pursuit of the

  ultimate result achieved.’”      McKenna v. City of Philadelphia,

  582 F.3d 447, 455 (3d Cir. 2009) (quoting Hensley, 461 U.S. at

  434-35).   In fact, the Third Circuit has emphasized that “the

  District Court has a positive and affirmative function in the

  fee fixing process, not merely a passive role” and “should

  reduce the hours claimed by the number of hours spent litigating

  claims on which the party did not succeed, that were distinct

  from the claims on which the party did succeed, and for which

  the fee petition inadequately documents the hours claimed.”

  Loughner v. Univ. of Pittsburgh, 260 F.3d 173, 178 (3d Cir.

  2001).

        However, a district court’s decision whether to reduce fees

  in this manner “depends upon whether the unsuccessful claims

  were, in fact, distinct,” because the Supreme Court’s precedent

  on this issue “cautions that courts should not reduce fees

  simply because some of a prevailing party's related claims are

  unsuccessful.”    McKenna, 582 F.3d at 457 (citing Hensley, 461

  U.S. at 434-35).     “[W]here a plaintiff's claims involve ‘a

  common core of facts’ or are based on ‘related legal theories,

  ... [m]uch of counsel's time will be devoted generally to the

                                      52
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 53 of 67 PageID: 1387



  litigation as a whole, making it difficult to divide the hours

  expended on a claim-by-claim basis.’”        Id. (quoting Hensley, 461

  U.S. at 435).    But “where a party brings claims that do not

  depend on the same sets of facts and legal theories as the

  claims on which the party has succeeded, fees should not be

  awarded for work on those unrelated claims because the work

  ‘cannot be deemed to have been expended in pursuit of the

  ultimate result achieved.’”      Id. (quoting Hensley, 461 U.S. at

  435).

        As described above, the Court granted Plaintiffs summary

  judgment on their claims that § 152-1 violated the ADA, RHA, and

  FHA due to its disparate treatment of individuals with

  disabilities, but granted Defendant summary judgment as to all

  other claims but one and dismissed those claims.          Those

  additional claims included allegations that City Code § 163-66B

  also violated the ADA, RHA, and FHA based on its disparate

  impact on individuals with disabilities, that the City had

  violated those three federal statutes as well as the NJCRA and

  the NJLAD due to its failure to provide Plaintiffs with a

  reasonable accommodation and its actions in the dispute leading

  up to this litigation, and that its actions further qualified as

  violations of § 1983 and the Fourteenth Amendment’s protections

  for substantive due process.       Plaintiffs did not succeed on any

  of those additional claims in this action.

                                      53
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 54 of 67 PageID: 1388



        Plaintiffs, for the most part, have failed to do anything

  more than put forward the conclusory assertion that their other

  claims were all so sufficiently connected and interrelated to

  make a reduction unwarranted here, and make almost no attempt to

  present an actual argument as to why this is the case.           But

  despite Plaintiffs’ failure to raise a strong defense of their

  fees request, the Court itself recognizes that there is at least

  a plausible argument here that the claims were somewhat related

  and involved something approaching a “common core of facts.”

  The general legal theory here, for all of Plaintiffs’ claims,

  was that the City’s zoning laws and actions taken in its dispute

  with Hansen House were all discriminatory, and the background

  facts of that dispute do exist as the general underpinning of

  Plaintiffs’ entire lawsuit.

        However, as Defendant persuasively argues, adjudication of

  Plaintiffs’ disparate treatment claims attacking § 152-1

  ultimately required nothing more than a discrete, purely legal

  analysis — the Court simply rejected Defendant’s mootness

  argument, and then went on to reach a simple holding: § 152-1

  was, on its face, “a clear example of explicit discrimination,”

  because it facially applied only to individuals with

  disabilities and the City had made no attempt to put forth a

  nondiscriminatory justification.         (ECF No. 32 at 17).

        The Court’s analysis of Plaintiffs’ other claims, on the

                                      54
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 55 of 67 PageID: 1389



  other hand, involved detailed discussion of the factual

  background referenced above, including which actions the parties

  took at different times over the course of the spring and summer

  of 2019, and largely focused on questions of ripeness and

  whether any final decision had been made by the City regarding

  Serenity House’s categorization under the City Code, neither of

  which were arguments that were relevant to Plaintiffs’ claims

  against § 152-1.     Similarly, Defendant did not raise the single

  argument it raised in opposition to the claims against § 152-1,

  that the claims were moot, as a basis for dismissal of any other

  claims, and the Court’s analysis of Plaintiffs’ successful and

  unsuccessful does not appear to have ultimately overlapped at

  all.

         The only attempt Plaintiffs even make to prove that this

  was not the case is to point the Court to the parties’

  contradictory recollections of Hansen House’s August 16, 2019,

  meeting with City officials, and to assert that “it is beyond

  dispute that Defendant advised Serenity House to pursue such a

  designation while this suit was pending.”         (ECF No. 37-1 at 16).

  But Plaintiffs fail to explain how exactly they believe this

  proves that each of their claims involved a “common core of

  facts” and “related legal theories” such that this Court is

  incapable of separating out the time spent by their counsel

  litigating this matter.

                                      55
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 56 of 67 PageID: 1390



        However, the Court does not view these claims as being

  completely walled off from each other.        First, while the Court’s

  analysis of Plaintiffs’ claims against § 152-1 was purely legal

  in nature, it must be noted that Plaintiffs had also raised

  disparate impact claims attacking that provision that likely

  would have required essentially identical analysis as their

  disparate impact claims attacking § 163-66B; the Court simply

  found it unnecessary to address that theory of liability because

  it had already found that a permanent injunction was warranted

  by its finding that § 152-1 was facially discriminatory.

  Second, while Plaintiffs’ reasonable accommodation claims were

  ultimately dismissed on ripeness grounds and for failure to

  allow the city to reach a final decision on Serenity House’s

  proper categorization under the City Code, the Court has little

  trouble imagining how the facts regarding the City’s attempts to

  enforce or refer to the distance requirement of § 152-1 could

  have come into play had Plaintiffs’ claims progressed further.

        However, while it was certainly possible that Plaintiffs’

  reasonable accommodations claims could have ultimately involved

  consideration of facts that were technically related to

  Plaintiffs’ successful disparate treatment claims against § 152-

  1, the legal theories were ultimately largely unrelated and

  involved different bases for liability.        And, perhaps most

  importantly, the Court finds that at least some consideration of

                                      56
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 57 of 67 PageID: 1391



  these failed claims in fashioning a reduction to their lodestar

  is highly appropriate for one simple reason: Plaintiffs’ own

  actions were the cause of the dismissal of most of their claims.

        The Court here rejected eight of Plaintiffs’ thirteen

  theories for liability under six separate statutes and a

  constitutional provision; those dismissals were all based in one

  way or another on either Plaintiffs’ failure to pursue a zoning

  variance despite clear case law requiring them to do so before

  pursuing claims under the ADA, FHA, and RHA, or Plaintiffs’

  failure to ensure they had given the City the opportunity to

  reach a final decision regarding its view of Serenity House’s

  proper categorization under the City’s zoning laws.          As

  Defendant aptly frames it, Plaintiffs here (1) began operation

  of Serenity House without even attempting to seek City approval

  to do so, (2) decided to seek a shortcut through the system for

  receiving City approval by rushing to federal court without

  making a true attempt to abide by the City’s procedures for

  ensuring compliance with the City Code and zoning laws, and (3)

  had their claims dismissed for having done so.          With that all

  established, they now “now seek[] a windfall from the City

  precisely because they wished to play by their own rules despite

  the well-developed body of case law establishing the importance

  of going through the process.”       (ECF No. 42 at 17).

        For this reason, the Court declines to allow the mere

                                      57
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 58 of 67 PageID: 1392



  theoretical possibility that Plaintiffs’ unsuccessful reasonable

  accommodations claims, as well as their unsuccessful § 1983 and

  substantive due process claims, could have at some future point

  addressed facts that were related to their successful claims

  help them avoid reductions to their fee award.          But the Court

  agrees with Plaintiffs that there was at least some level of

  overlap between their claims, and that therefore a full

  reduction that corresponds with the specific number of failed

  claims is not warranted.

        Ultimately, the Court concludes that rather than making a

  specific reduction based purely on the number of unsuccessful

  claims here, it will instead factor these unsuccessful claims

  into its decision-making on the size of the final reduction it

  chooses to apply to Plaintiffs’ lodestar amount for overall lack

  of success in this action.      As courts in this Circuit have

  noted, even “where the successful and unsuccessful claims

  ‘involve a common core of facts’ [and] the lawsuit ‘cannot be

  viewed as a series of discrete claims’” a district court should

  still “focus on the significance of the overall relief obtained”

  and make reductions accordingly.         I.W. v. School District of

  Philadelphia, 2016 WL 147148, at *20 (E.D. Pa. Jan. 13, 2016)

  (quoting Hensley, 461 U.S. at 435).

        The Court will take this path for several reasons.          First,

  it would be extremely difficult for the Court to determine with

                                      58
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 59 of 67 PageID: 1393



  any great level of confidence exactly which percentage of

  Plaintiffs’ hours expended on this litigation were dedicated to

  which claims, given (1) the murky dividing line between some of

  Plaintiffs’ claims here, and (2) the fact that Defendant’s own

  chart outlining time entries it claims are for time purely spent

  on Plaintiffs’ unsuccessful claims includes a number of time

  entries that the Court simply does not believe it could

  plausibly separate out as having been purely focused on

  unsuccessful claims. 2     (ECF No. 42-1, Ex. 3 at 8-9).

        Second, while Defendant argues for a reduction that appears

  to be tied simply to the ratio of Plaintiffs’ successful claims

  to total claims, the Court recognizes that this Circuit’s case


  2 As mentioned earlier in this Opinion, Defendant also argues in
  its opposition brief that Plaintiffs’ reply brief at the summary
  judgment stage was entirely focused on their unsuccessful
  claims, and therefore all time billed to working on that motion
  should be excluded. This argument appears to be based on a
  misreading of a line from the Court’s December 3, 2020 Opinion.
  In that Opinion, the Court stated that “in their reply brief,
  Plaintiffs focus their entire rebuttal on the argument that they
  are not required to have waited until a final decision was
  issued, as any further involvement with the City and the Zoning
  Board’s process would have been futile.” (ECF No. 32 at 36).
  But the Court’s statement there was not meant as a summary of
  the entirety of Plaintiffs’ reply brief; rather, viewed in the
  context of the surrounding pages and discussion, it merely
  described the singular argument Plaintiffs had put forward to
  rebut Defendant’s contention that certain of their claims were
  not ripe because the City had not issued a final decision on
  Serenity House’s status under the City Code. That statement was
  not intended to characterize Plaintiffs’ entire brief. In fact,
  Plaintiffs’ reply brief included an entire section supporting
  their ultimately successful claims attacking § 152-1. (See ECF
  No. 30 at 17-20).
                                      59
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 60 of 67 PageID: 1394



  law has made clear that while such ratios are a good starting

  point, doing nothing more than “mathematically deducting fees

  proportional to a plaintiff's losing claims is 'too simplistic

  and unrealistic.'”     McCutcheon v. America's Servicing Co., 560

  F.3d 143, 151 (3d Cir. 2009) (quoting W. Va. Univ. Hosps., Inc.

  v. Casey, 898 F.2d 357, 363 (3d Cir. 1990)); see also Damian J.

  v. School District of Philadelphia, 258 F. App'x. 333 (3d Cir.

  2009) (affirming district court's rejection of defendant’s

  request to reduce lodestar by 75% because plaintiff prevailed on

  only one of four claims).      Accordingly, the Court will first

  assess what reductions are appropriate here for Plaintiffs’

  overall level of success in this litigation, and then adjust

  that number as necessary based on the fact that, their concrete

  goals aside, Plaintiffs failed on most of claims they pursued

  against Defendant.

        Defendant here has strenuously argued that Plaintiffs’

  overall relief obtained was insignificant enough to justify even

  further reductions.     The Court once again agrees.       While

  Plaintiffs’ assert that they “achieved total victory on the

  central aim of their suit,” (ECF No. 37-1 at 15-16), the Court

  finds that it simply has no basis for agreeing with that view of

  this litigation.     Instead, it seems highly likely here that

  while Plaintiffs did accomplish one goal, they largely failed to

  achieve their actual “central aim” in this litigation.

                                      60
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 61 of 67 PageID: 1395



        As referenced above, Plaintiffs’ Complaint sought a series

  of orders from the Court enjoining the City and its officials

  and employees from interfering with Plaintiffs’ operation of

  Serenity House on any basis.       The Court simply did not issue

  such an Order.    The injunction issued by this Court did one

  thing and one thing only: it permanently enjoined the City from

  enforcing the distance requirement of § 152-1.          It made no other

  reference to the City’s ability or legal right to block the

  operation of Serenity House, to take steps to force Plaintiffs

  to cease their operations there, or to enforce any other

  provision or restriction of the City Code against Plaintiffs and

  Serenity House if Plaintiffs’ operation of Serenity House

  continued to be in noncompliance with the City Code and zoning

  regulations.

        Plaintiffs, in briefly attempting to demonstrate that their

  central aim truly was accomplished, argue that they “succeeded

  in ‘defeating’ the sole basis for Defendant’s denial of Serenity

  House’s application for a CLUC, i.e., Section 152-1’s mandatory

  distance requirement.”      (ECF No. 37-1 at 15).     Plaintiffs are

  admittedly correct that § 152-1 played a real role in the

  parties’ initial dispute.      First, the initial order to vacate

  that was issued to Serenity House referenced § 152-1 as one of

  its bases, along with the fact that Plaintiffs still had not

  obtained an certification of occupancy as required by the City

                                      61
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 62 of 67 PageID: 1396



  Code, and the property remained subject to a stop construction

  order that had been issued two weeks earlier: the order

  specifically cited both “the pattern of disregard for cod

  requirements . . . and the absolute prohibition against a

  community residence at this specific location” under § 152-1 as

  the reasons for why Plaintiffs were being directed to vacate

  Serenity House.    (ECF No. 1-1, Ex. J).      And § 152-1’s distance

  requirement was again referenced in the City’s denial of

  Plaintiffs’ CLUC application.

        But while § 152-1 clearly was involved or referenced in

  some way in the meeting in the August 16, 2019, meeting in which

  Plaintiffs were provided their denied CLUC application,

  Plaintiffs simply have not proven in this action that § 152-1

  was the “sole basis” for the denial of their CLUC application.

  Instead, the Court made clear that this was a point of real

  factual dispute that it was not wading into at the summary

  judgment stage, and noted that the copy of the CLUC application

  denial which Plaintiffs themselves submitted as an exhibit

  specifically included notes regarding additional deficiencies in

  the information included in the application, although it is

  unclear when exactly those notes were added.         In other words,

  while § 152-1 certainly played a real and not insignificant role

  in Plaintiffs’ dispute with the City, they have never actually

  proven in this action that it was the “sole basis” for any steps

                                      62
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 63 of 67 PageID: 1397



  taken by the City or for Plaintiffs’ failure to obtain the

  requisite permits or certifications to bring their operation of

  Serenity House into compliance with the City Code.

        In fact, Plaintiffs have not even actually contended in

  their present motion that they are currently able to operate

  Serenity House without concern that the City may again attempt

  to shut them down or force them to vacate the property.           When

  the Court issued its prior Opinion and Order in December 2020,

  it was undisputed that Plaintiffs still had not obtained a

  certification of occupancy for Serenity House, despite having

  been first informed they needed one prior to moving individuals

  onto the property in March 2019 — in fact, in the parties’

  summary judgment briefs, they appeared to still be fighting over

  whether receiving a CLUC, which Plaintiffs have also never

  obtained, was a prerequisite for them to receive a certification

  of occupancy under the City Code.        (See, e.g., ECF No. 30 at 9

  n.3).

        In other words, the clear record showed at that stage that

  although the City had not actually forced Plaintiffs to shut

  down Serenity House or vacate the property, they were considered

  to be violating the City Code through their activities at that

  property and their attempts to ensure they were in compliance

  had so far all been denied or otherwise failed.          And the Court’s

  Opinion made it clear that this was its understanding of the

                                      63
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 64 of 67 PageID: 1398



  contemporary situation at that point in time.         That Opinion

  specifically noted in dismissing many of Plaintiffs’ claims both

  that “the Zoning Board has never issued a final decision

  regarding the proper application of the City’s zoning

  regulations to the Serenity House,” and that despite a lack of

  briefing as to the next proper steps for Plaintiffs to take,

        “the Court assumes that Plaintiffs continue to have
        available avenues for receiving approval for
        Serenity House to operate in the manner they
        desire” — and went on to point out that even if
        Plaintiffs were in fact unable to further pursue a
        CLUC or further appeals regarding Serenity House’s
        status, the fact that their claims may not be
        “simply ‘premature,’ but rather never will ripen,
        does not affect the disposition of this case on the
        basis of the finality rule.”

  (ECF No. 32 at 36, 36 n.4 (quoting New Jersey Chinese Community

  Center v. Township of Warren, 712 F. App’x. 196, 199 n.5 (3d

  Cir. 2017)).

        Plaintiffs have made no attempt to dispel the Court of this

  notion in their fee application, nor to put forth evidence

  sufficient to demonstrate that the situation has since changed,

  or that they are now considered to be in compliance with the

  City Code and that this litigation has given them a legal right

  to operate in the way they wish to operate free from the City’s

  interference.    The Court therefore is left to conclude that the

  underlying dispute between Plaintiffs and the City remains

  ongoing, despite the permanent injunction against enforcement of


                                      64
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 65 of 67 PageID: 1399



  § 152-1’s distance requirement.       While Plaintiffs undoubtedly

  achieved one of their discrete goals, given their failure to

  achieve the true aim of their lawsuit the Court simply cannot

  find that Plaintiffs’ counsel achieved “excellent results” here.

        As mentioned above, Plaintiffs’ apparent failure to achieve

  their central goal here, and some large percentage of the fees

  incurred by both sides in litigating their unsuccessful claims,

  was caused entirely by Plaintiffs’ own attempt to find a

  shortcut through the municipal administrative process that this

  Circuit’s clear precedent required them to first navigate.

  While the Court has found that Plaintiffs’ success in

  invalidating § 152-1 entitles them to an award of fees and costs

  here, the Court will not grant them the windfall they seek or

  reward them for their actions in pursuing their other claims

  without first ensuring they were properly situated and ripe for

  adjudication in federal court.

        From the Court’s view of this litigation, it appears that

  it can only state with any confidence that Plaintiffs have

  achieved one of their three goals here: (1) invalidating § 152-

  1, (2) invalidating § 163-66B, and (3) ensuring that the City,

  either through a reasonable accommodation in the form of a use

  variance or through some other means, is legally barred from

  attempting to interfere with their operation of Serenity House.

  Plaintiffs therefore failed on approximately 66% of their goals

                                      65
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 66 of 67 PageID: 1400



  in initiating this lawsuit; given the fact that goal three was

  undoubtedly the central one, the Court finds it fair to raise

  that percentage to 75%.

        The Court next sees two additional considerations as

  sitting in almost direct balance to each other: (1) the fact

  that Plaintiffs did achieve an unquestionably important result

  in ensuring that the City can never again enforce a clearly

  discriminatory zoning provision against them or any other party,

  after having it wielded as a weapon against them in this very

  dispute; and (2) the fact that Plaintiffs ultimately had eight

  theories of liability rejected in this action due to their own

  impatience and actions.      The Court, after having considered

  these countervailing factors, finds that Plaintiffs’ success in

  invalidating the discriminatory distance requirement of § 152-1

  slightly outweighs the sheer number of failed claims here, and

  will accordingly lower the reduction percentage from 75% to 70%.

        The Court has therefore determined that a 70% total

  reduction to Plaintiffs’ lodestar is warranted here based on

  Plaintiffs’ lack of success in this action.         A reduction of this

  level for lack of success is comfortably within the range of

  reductions that the Third Circuit has affirmed in previous

  cases.   See, e.g., C.G. v. Winslow Township Board of Education,

  704 F. App’x. 179, 181-82 (3d Cir. 2017) (affirming district

  court’s reduction of lodestar by 50% due to limited success);

                                      66
Case 1:19-cv-18608-NLH-AMD Document 43 Filed 08/19/21 Page 67 of 67 PageID: 1401



  Spencer v. Wal–Mart Stores, 469 F.3d 311, 317–18 (3d Cir. 2006)

  (affirming 75% reduction to fees based upon limited success);

  Colts Neck Bd. of Educ., 190 F. App’x. at 143-44 (affirming

  district court’s 80% reduction to lodestar due to limited

  success); Veneziano v. Long Island Pipe Fabrication & Supply,

  379 F. App’x. 506, 511 (3d Cir. 2002) (affirming 50% reduction

  to lodestar due to limited success).

        The Court had previously calculated Plaintiffs’ lodestar at

  $84,075.   Accordingly, after applying a final reduction of 70%

  and adding in Plaintiffs’ requested fees, 3 the Court finds that

  Plaintiffs are entitled to an award of fees and costs in the

  total amount of $25,646.78.

                                  CONCLUSION

        For the reasons expressed above, Plaintiffs’ motion for

  attorneys’ fees (ECF No. 37) be granted in part and denied in

  part, and Defendant will be ordered to reimburse Plaintiffs in

  the amount of $25,646.78.

        An appropriate Order will be entered.




  Date: August 19, 2021                       /s Noel L. Hillman
  At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




  3 Defendant has not opposed Plaintiffs’ application for $424.28
  in costs, and the Court finds that Plaintiffs have sufficiently
  demonstrated their entitlement to those costs here.
                                      67
